     Case 2:20-cv-04579-VAP-SK Document 38 Filed 02/09/21 Page 1 of 3 Page ID #:204


 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                              UNITED STATES DISTRICT COURT
11
                             CENTRAL DISTRICT OF CALIFORNIA
12

13 OLEG KORSAKOV, on behalf of himself )                  Case No. 2:20-cv-04579-VAP-SK
      and all others similarly situated,    )
14                                          )             Assigned to
               Plaintiff,                   )             District Judge Virginia A. Phillips and
15                                          )             Magistrate Steve Kim
          v.                                )
16                                          )
      UNITED FINANCIAL CASUALTY             )             ORDER GRANTING STIPULATED
17    COMPANY, a foreign insurance company, )             PROTECTIVE ORDER
                                            )
18             Defendant.                   )             [DISCOVERY DOCUMENT:
                                            )             REFERRED TO MAGISTRATE
19                                          )             JUDGE STEVE KIM]
                                            )
20                                          )
21

22

23

24

25

26

27

28


                                           [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                                                       CASE NO. 2:20-CV-04579-VAP-SK
     Case 2:20-cv-04579-VAP-SK Document 38 Filed 02/09/21 Page 2 of 3 Page ID #:205


 1             The Court has received and considered Plaintiff Oleg Korsakov and Defendant
 2    United Financial Casualty Company’s (collectively, the “Parties”) Stipulated Protective
 3    Order. Pursuant to the parties’ stipulation and for good cause shown, IT IS ORDERED
 4    that the Parties’ Stipulated Protective Order is approved and shall be the Order of the
 5    Court.
 6

 7    IT IS SO ORDERED
 8    DATED: February 9, 2021
 9

10                                           By:
                                                   Honorable Steve Kim
11                                                 UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
                                      [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                                                  CASE NO. 2:20-CV-04579-VAP-SK
     Case 2:20-cv-04579-VAP-SK Document 38 Filed 02/09/21 Page 3 of 3 Page ID #:206


 1                                 CERTIFICATE OF SERVICE
 2          This Certificate of Service is made in compliance with Local Rule 5-3.2 and Civ.R.
 3 5(b). I am employed in the County of Los Angeles, State of California. I am over the

 4 age of 18 and not a party to the within action. My business address is 515 South Flower

 5 Street Forty-Second Floor, Los Angeles, CA 90071.

 6          On the date indicated below, a true and correct copy of the foregoing
 7    [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER was
 8    filed with Court and served electronically and will be available for viewing and
 9    downloading from the Court’s CM/ECF system:
10          The Notice of Electronic Case Filing automatically generated by the system and
11    sent to all parties entitled to service under the Federal Rules of Civil Procedure and the
12    Local Rules of the Central District of California who have consented to electronic service
13    shall constitute service of the filed document to all such parties.
14          Executed on, February 9, 2021, at Los Angeles, CA.
15    I declare under penalty of perjury that I am employed in the office of a member admitted
16    to practice before the District Court for the Central District of California and ECF
17    registered in this Court at whose direction the service was made and that the foregoing is
18    true and correct.
19

20

21                                                      By /s/Erika Ortiz
                                                           Erika Ortiz
22

23

24

25

26

27

28

                                                                           CERTIFICATE OF SERVICE
                                                                      CASE NO. 2:20-CV-04579-VAP-SK
